UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1479



DARRELL LAMONT BAILEY,

                                             Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1963-A)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Lamont Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, an Illinois inmate, appeals the district court’s

orders denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915A (West Supp. 1998), and denying

his motion for reconsideration. We have reviewed the record and the

district court’s opinions and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court. Bailey v. UPS, No. CA-97-1963-A (E.D. Va. Dec. 19, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2